 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   HARVEY LAUREANO                             Case No. CV 19-00352 AB (RAO)
12                       Petitioner,
13          v.                                   ORDER ACCEPTING FINDINGS,
                                                 CONCLUSIONS, AND
14   C. KOENIG,                                  RECOMMENDATIONS OF
                                                 UNITED STATES MAGISTRATE
15                       Respondent.             JUDGE
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Petition, all of the records and files herein, and the Magistrate Judge’s Report and
19   Recommendation. The Court has further made a de novo review of those portions of
20   the Report to which objections have been made. The Court concurs with and accepts
21   the findings, conclusions, and recommendations of the Magistrate Judge.
22          IT IS ORDERED that the First Amended Petition is denied, and Judgment
23   shall be entered dismissing this action with prejudice.
24

25   DATED: December 03, 2019
26
                                            ANDRÉ BIROTTE JR.
27                                          UNITED STATES DISTRICT JUDGE
28
